ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 26, the most relevant prior art is Hirooka et al. (US 6,641,539; “Hirooka”).
Hirooka discloses a surgical instrument (Fig. 11A), a handle assembly (33), a tip assembly (32, 64), one or more control wires (68), and articulation control (67), one or more guides comprising one or more posts (66; Fig. 11B).
Hirooka fails to disclose the one or more guides comprising one or more posts positioned internally in the handle assembly.
Regarding claim 36, the most relevant prior art is Hirooka et al. (US 6,641,539; “Hirooka”).
Hirooka discloses an apparatus (Fig. 11A), a manipulatable elongate member (32, 64), a control handle (33), one or more posts (66).
Hirooka fails to disclose the one or more posts housed internally in the control handle assembly.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731